DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 28th of December, 2021.
(a).	The rejection of Claims 11 and 20 under 35 U.S.C. 101 as not falling within one of the four statutory categories of patent eligible subject matter and the claimed invention is directed to non-statutory subject matter is withdrawn because the claims has been amended accordingly.  
(b).	The invocation of Claims 1-9 and 12-18 under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph because of the use of “means plus function” (i.e., ‘a preamble generating unit’, ‘an inter-training generating unit’, ‘a wireless transmission processing unit’, ‘an inter-training detecting unit’ and ‘a wireless communication control unit’) language is withdrawn because the claim(s) has been amended accordingly.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claims 1, 10 and 11 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, a wireless transmission processing unit configured to transmit transmission data after transmitting the preamble signal in at least one or more frequency channels among a plurality of the frequency channels and transmit a plurality of the inter-training signals by utilizing one or a plurality of the frequency channels among the plurality of the frequency channels during a transmission period of the transmission data’.
Independent Claims 12, 19 and 20 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘an inter-training detecting unit configured to detect an inter-training signal including at least part of information of header information included in a preamble signal from a received signal in one or a plurality of frequency channels among a plurality of the frequency channels; and a wireless communication control unit configured to specify usage situations of the plurality of frequency channels on a basis of the detected inter-training signal’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463